Citation Nr: 1613454	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  08-15 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Propriety of the reduction of the disability rating for left knee disability, diagnosed as posttraumatic degenerative arthritis with patellar chondromalacia and history of synovitis with patellofemoral joint syndrome, from a 30 percent evaluation to two 10 percent evaluations, effective December 1, 2010, to include entitlement to a rating in excess of 30 percent.

2.  Propriety of the reduction of the disability rating for right knee disability, diagnosed as posttraumatic degenerative arthritis with patellar chondromalacia and history of synovitis, with patellofemoral joint syndrome, from a 30 percent evaluation to two 10 percent evaluations, effective December 1, 2010, to include entitlement to a rating in excess of 30 percent.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active duty for training from November 1992 to March 1993, and unverified periods of reserve service thereafter.  Service connection was granted, effective from February 1997, for left knee disability incurred during service ending in March 1993.  Therefore, that service is considered active service.  Service connection for right knee disability was granted effective in February 1998.  A 30 percent evaluation was assigned for disability of each knee.  

In a September 2009 rating decision, the RO proposed reduction from a 30 percent for each knee, under 38 C.F.R. §4.71a,  Diagnostic Code (DC) 5010, to two 10 percent evaluations for each knee (a 10 percent evaluation under DC 5010 and a 10 percent evaluation under DC 5257 for each knee).  An October 2010 rating decision effectuated the reduction, effective from December 1, 2010.  During the pendency of the appeal, the evaluation assigned for each knee under DC 5257 was increased from 10 percent to 20 percent, effective March 5, 2013.  

This determination was not a restoration of the prior, more favorable, 30 percent disability evaluation, and did not constitute award of a rating in excess of 30 percent for either knee, the issues of propriety of the rating reductions and of evaluations in excess of 30 percent for each knee remain on appeal.  The Board Remanded the appeal in March 2012.

Following the Board's 2012 Remand, the RO awarded a 10 percent evaluation for right calf muscle strain under 38 C.F.R. § 4.71a, DCs 5299-5262.  A 10 percent evaluation was also assigned for left calf muscle strain.  The RO assigned an effective date of April 26, 2005, for each of those awards.  The Veteran has not disagreed with any aspect of those awards, and no issue regarding the evaluations assigned under DCs 5299-5262 is before the Board on appeal.

During the pendency of the Remand, the Veteran requested a Videoconference Hearing before the Board.  The requested hearing was conducted by the undersigned in January 2016.  The transcript of that hearing is associated with the Veteran's electronic file.

The Veteran's claims file is wholly electronic.


FINDINGS OF FACT

1.  A 30 percent evaluation was in effect for disability of each knee, assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010, for more than 10 years prior to the December 1, 2010 reduction of each evaluation.  

2.  Reduction of a 30 percent evaluation assigned for disability of each knee followed VA examinations that were less complete than the VA outpatient treatment evaluations of the Veteran's knee, and the VA examination reports do not discuss the findings or conclusions of the VA outpatient treatment providers.  

3.  The Veteran's left knee disability is manifested by flexion to 50 degrees or more throughout the appeal period, and extension to 0 degrees; right knee disability is manifested by flexion to 65 degrees or more and extension to 0 degrees.

4.  The Veteran's service-connected disabilities are of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify her. 


CONCLUSIONS OF LAW

1.  The rating reduction from a 30 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010, to two 10 percent evaluations for left knee disability, effective December 1, 2010, was improper, and the criteria for restoration of the 30 percent rating are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.344, 4.14, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2015).

2.  The rating reduction from a 30 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010, to two 10 percent evaluations for right knee disability, effective December 1, 2010, was improper, and the criteria for restoration of the 30 percent rating are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.344, 4.14, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2015).

3.  The Veteran's left knee disability currently meets the criteria for a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010, and a 30 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257, in addition to the left calf disability evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2015).

4.  The Veteran's right knee disability currently meets the criteria for a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260, and a 30 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257, in addition to the right calf disability evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2015).

5.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Propriety of reductions, left and right knee disabilities

In April 2008, the RO proposed reduction of the disability evaluation for each knee from 30 percent to 10 percent.  The RO initially proposed reduction in the Veteran's evaluations for knee disability in 2008.  However, that reduction was deferred so a second examination could be conducted.  See July 2009 Rating Decision.  

VA examination was conducted in August 2009.  By a rating decision issued in September 2009, the RO proposed a reduction for each knee from a 30 percent evaluation to two 10 percent evaluations.  The Veteran requested a predetermination hearing, and testified at such hearing in June 2010.  The reduction from a 30 percent evaluation for each knee to two 10 percent evaluations for each knee was set forth in a rating decision issued in October 2010, with an effective date of December 1, 2010, for the reduction. 

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  There is no contention in this case that the procedural requirements were not met.  

VA benefits recipients are afforded greater protections, for ratings which have continued for long periods at the same level (five years or more).  38 C.F.R.  § 3.344(c).  When the rating reductions in this case were proposed in the September 2009 rating decision, each of the 30 percent ratings had been in effect for more than 10 years.  The 30 percent ratings were in effect for more than 11 years when the proposal was effectuated in December 2010.  Ratings in effect for five years or more may only be reduced if there is evidence of sustained material improvement under the ordinary conditions of life and this improvement is shown by full and complete examinations.  

Review of the Veteran's medical history reflects that she sought gastric bypass surgery, in part in hopes that her long-standing knee pain would be reduced if she lost weight.  That surgical procedure was performed in March 2007.  In late 2007 and throughout 2008, the Veteran reported no improvement in bilateral knee pain after losing more than 100 pounds.  See February 2008 VA Nurse Practitioner Note.  

The examiner who conducted the August 2009 VA examination stated that the Veteran had no instability, locking, or subluxation.  The Veteran reported that the knee locked from one to three times per month, but the examiner found no objective evidence of crepitus, grinding, or locking.  Extension was to 0 degrees in each knee.  The Veteran demonstrated left knee flexion to 70 degrees and right knee flexion to 50 degrees.  The examiner concluded that the Veteran had no instability, but noted that there was too much guarding of motion to test the menisci.  

Although the examiner who conducted the 2009 VA examination stated that all clinical records and examination reports beginning in 2005 were reviewed, the summary of that review did not discuss the April 2008 orthopedic examination of the Veteran and the Veteran's VA outpatient treatment thereafter.  The Chief of VA's Orthopedics Section found that the Veteran had quadriceps atrophy above both knees.  Radiologic examination disclosed congenital severe lateral patellofemoral joint narrowing, with patellofemoral translation and tilt abnormality, resulting in bilateral patellofemoral subluxation, lateral patella compression syndrome, and chondromalacia.  The Veteran was provided patellofemoral stabilizer sleeves.  

The examiner who conducted the 2013 VA examination reviewed the 2009 VA examination and the Veteran's treatment records, and determined, after physical examination of the Veteran, that the findings described on outpatient treatment were the most accurate assessment of the Veteran's disability, and that the diagnosis assigned in 2008, although not noted at the time of the 2009 VA examination, was the Veteran's currently disability, although advanced in severity since 2008.

The Board finds it significant that the Veteran's VA Medical Problem List was updated to reflect the patellar disability diagnosed in April 2008.  In December 2008, the Veteran reported that use of the knee sleeves improved the pain while the sleeves were in use, but the Veteran reported increased pain when she took them off.  She discussed being unable to perform activities because of her knee "giving out."  However, she did not return for orthopedic follow-up as directed in April 2008; she experienced domestic violence, a fractured spinal vertebra, loss of her job, homelessness, and other difficulties during this period.  The 2013 VA examination report which reconciles the medical evidence and finds the unfavorable medical evidence inaccurate is detailed, well-reasoned, and highly persuasive.

The 2007 and 2009 VA examination on which September 2009 reduction proposal was based did not include discussion of the knee disability identified by the Veteran's treating VA orthopedic provider.  Since the proposal to reduce the evaluation for each knee disability was based on VA examination reports which were inconsistent with the findings of the treating VA providers, without discussion of the diagnoses assigned during contemporaneous VA treatment, the Board finds that the VA examinations do not meet the regulatory requirements applicable to reduction of ratings in effect for more than 5 years.  

The Veteran is entitled to restoration of a 30 percent evaluation for right knee disability and restoration of a 30 percent evaluation for left knee disability.




2.  Claim for ratings in excess of 30 percent for knee disabilities

The Veteran contends that she is not only entitled to restoration of the 30 percent evaluation assigned for disability of each knee, but is also entitled to ratings in excess of 30 percent for each knee.  Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Under DCs 5003 and 5010, used to evaluate arthritis and traumatic arthritis, a rating of 10 percent is for applicable where a major joint, such as a knee, is painful due to arthritis, the limitation of motion of the specific joint or joints involved is noncompensable.  DC 5003.  If there is compensable limitation of motion, the joint disability must be evaluated based on the limitation of motion.  The rating for limitation of motion under an appropriate diagnostic code may not be added to a rating under DC 5003 or DC 5010.

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For purposes of rating disability resulting from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71a, Plate II.  When flexion of the knee is limited to 60 degrees, a noncompensable rating is assignable under DC 5260.  When flexion is limited to 45 degrees, a 10 percent rating is assignable.  When extension is limited to 5 degrees, a noncompensable rating is assigned under DC 5261.  When extension is limited to 10 degrees, a 10 percent rating may be assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Additionally, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258 or 5259) without violating the prohibition of pyramiding of ratings.  

In this case, the medical evidence reflects that the Veteran has been granted service connection for her bilateral patellofemoral knee disabilities.  VA examinations and outpatient treatment records during the pendency of this appeal disclose that the Veteran's service-connected bilateral disability is manifested primarily by pain.  The Veteran has complained of constant (24/7) bilateral knee pain, essentially unrelieved by a 100-pound weight loss, by medications, including narcotic pain relievers, or use of assistive devices, throughout the appeal period.  

Although the Veteran's 2007 VA examination disclosed essentially full range of motion, from 0 degrees of extension to 130 degrees of flexion, the 2009 VA and 2013 VA examinations disclosed flexion to 50 degrees or more in the right knee and flexion to 50 degrees of more in the left knee.  Extension bilaterally was to 0 degrees, with hyperextension on some examinations.  

The March 2013 VA examination disclosed right knee flexion to 65 degrees (compared to 50 degrees in 2009), with pain beginning at 0 degrees, and left knee flexion to 50 degrees (compared to 70 degrees in 2009), with pain beginning at 0 degrees.  The examiner described subluxation as "slight" at the right knee and moderate at the left knee, without confirmatory objective evidence of subluxation.  

Lachman's test disclosed mild (1+, 0-5 mm) anterior instability.  There was mild posterior instability (posterior Drawer test), and bilateral moderate medial-lateral instability.  The examiner who conducted the March 2013 VA examination stated that the Veteran had "marked instability" and noted that the Veteran's "knees clearly wobble" when she walks."  In order not to fall down, the Veteran had to exert "considerable" force from her calves, resulting in the calf muscle strain first identified in 2005.  

The Board notes that a 10 percent evaluation for noncompensable limitation of motion may be granted under DC 5010, as the RO did when it reduced the Veteran's overall knee disability evaluations.  However, left knee flexion was limited to 50 degrees on VA examination in 2013.  Limitation to 50 degrees is closer to the 45 degree limitation which warrants a compensable, 10 percent evaluation than to the limitation to 60 degrees, which warrants a noncompensable evaluation.  Thus, resolving doubt in the Veteran's favor, the Veteran is entitled to a 10 percent evaluation for limitation of motion under DC 5260 for left knee flexion.  

Similarly, the Veteran's right knee flexion was limited to 50 degrees in 2009, although increased to 65 degrees in 2013, and a compensable, 10 percent rating is warranted for right knee limitation of motion under DC 5260.  However, the Veteran is not entitled to a separate, compensable rating for knee disability under DC 5010 and a separate, compensable rating for the same knee under DC 5010.  Thus, whether the 10 percent evaluation is assigned under DC 5010 or under DC 5260, no evaluation in excess of 10 percent may be granted for either knee based on arthritis, limitation of motion, and pain.  DCs 5003, 5010, 5260.  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume regulations governing evaluation of pain, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See 38 C.F.R. §§ 4.14, 4.40, 4.45;  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Given that the objective examination reflects that the Veteran's knees visibly "wobble" when she walks, she meets the criteria for severe instability or subluxation, which warrants a 30 percent evaluation.  See DC 5257.  

In addition, the Veteran has been granted service connection for calf muscle strain, bilaterally, which is the result of the force she must exert with her calf muscles to compensate for her severe knee instability.  Although not technically a rating for "knee" disability, nevertheless, the Veteran's calf muscle strain, evaluated as 10 percent disabling in each lower extremity, is assigned by analogy to DC 5262, used to rate muscle disabilities, since there is no specific Diagnostic Code in the Ratings Schedule for calf muscle strain.   

The evidence associated with the record does not clearly reflect when the Veteran's lateral instability became so severe as to warrant a 30 percent rating.  There is no VA examination of the Veteran's knee stability after the August 2009 examination, at which the examiner concluded that there was no instability, until the 2013 examination, at which the Veteran manifested severe instability.  Thus, the evidence before the Board establishes that the Veteran currently has a severe instability of each knee, but the RO will assign the effective date for that rating after it restores the prior 30 percent evaluation for each knee.  

As discussed above, the Veteran's functional loss in each knee has been considered in determining that a compensable limitation of motion is assignable, since functional limitation during flare-ups is a factor in resolving that determination in the Veteran's favor.  Moreover, as discussed above, the Veteran's pain when walking is attributed, in great part, to the calf strain that results from the force she exerts to maintain ambulation, and a separate, compensable evaluation is in effect for muscle strain of each lower extremity.  Given the 30 percent evaluation assigned for bilateral knee instability, the 10 percent evaluation assigned for bilateral limitation of motion, and the separate, 10 percent bilateral evaluation for calf muscle strain, the preponderance of the evidence is against a finding that a higher evaluation should be assigned for any right or left knee disability.  

3.  Claim for TDIU

The evidence reflects that the Veteran worked as a bank teller until 2002, when she was medically advised to stop working because she was having a difficult pregnancy.  From 2006 to 2009 the Veteran was a night auditor at a motel, 32 hours per week.  Her application for disability benefits administered by the Social Security Administration (SSA) reflects that this work remained substantially gainful.

SSA denied the Veteran's application for disability benefits in 2009 and in 2010, finding that the veteran was able to perform sedentary activity.  At the time of the denials of SSA benefits, the veteran's adjustment disorder with depressed mood was evaluated as 30 percent disabling, and a 20 percent evaluation was in effect for disability of each knee.  

Since that time, the evaluation of the veteran's acquired psychiatric disorder has been increased to 50 percent, and service connection for right and left calf muscle strain has been granted, with a 10 percent evaluation assigned for each lower extremity.  The veteran's service-connected disabilities are evaluated as 80 percent disabling, since April 2005, without consideration of any increase in disability resulting from restoration of, or assignment of, more favorable ratings for each knee disability.  The SSA records reflect that the veteran's denial of SSA disability benefits occurred prior to VA's findings of increased psychiatric disability, and assignment of a diagnosis of bilateral calf strain.

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

The veteran's education and employment history reflect that she has work experience as an accountant and as a bank teller, in jobs considered sedentary employment.  Therefore, the determination as to whether the veteran's service-connected disabilities preclude sedentary employment is difficult.  However, the veteran has service-connected knee disabilities, which, in combination, are more than 60 percent disabling, and has an acquired psychiatric disability which is rated as 50 percent disabling.  The two problems, working together, would make any type of employment complex.   

Resolving doubt in the veteran's favor, her service-connected disabilities, without consideration of disorders for which service connection is not in effect, preclude substantially gainful employment.  

The RO will assign the effective date for this award when it effectuates this decision; that effective date will be separately appealable.

Extraschedular consideration

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the Board must next consider whether the criteria for referral for an extraschedular evaluation are met.  In an exceptional case, where the schedular criteria are found to be inadequate to compensate industrial impairment, the RO or the Board may refer the claim for assignment of an extraschedular evaluation.  38 C.F.R. § 3.321(b).  The governing criteria for such an award is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked inference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b). 

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In this case, the Veteran has been granted TDIU.  That award is, in effect, a determination that even though the Veteran is not entitled to a schedular 100 percent rating, she is entitled to a total rating based on the effect of the service-connected disabilities on her ability to hold employment.  Referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Similarly, since TDIU is granted, further action to determine whether the Veteran is entitled to an extraschedular rating based upon the combined effect of multiple conditions is not required.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice and assistance provisions do not apply to the appeal for restoration of a reduced rating, because reduction determinations are subject to the specific procedural and factual regulatory requirements discussed above.  In any event, since restoration of the evaluations in effect prior to reduction has been granted, it would be adverse to the Veteran's interests to determine that additional notice or assistance is required at this time.  Similarly, as the appeal for TDIU has been granted, it would be adverse to the Veteran's interests to determine that additional notice or assistance is required at this time.  

As to the Veteran's claim for an increased evaluation in excess of 30 percent for each knee disability, the decision herein is favorable to the Veteran, but is not a grant of the maximum schedular evaluations available.  The Board finds that VA fulfilled its duty to notify the Veteran of the criteria for an increased rating for knee disability, as shown in the Veteran's February 2008, May 2008, July 2008, and May 2013 acknowledgments that she received notice and had no more evidence to present.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, private treatment records, VA examination reports, and lengthy documents from SSA, as well as rhe Veteran's statements and testimony.    

As noted above, the Veteran testified at a January 2016 Videoconference before the undersigned VLJ.  A VLJ who conducts a hearing must fulfill two duties, consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the 2016 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless. 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.  VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

ORDER

The 30 percent evaluation for left knee disability assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010, prior to a December 1, 2010, rating reduction, is restored.  

The 30 percent evaluation for right knee disability assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010, prior to a December 1, 2010, rating reduction, is restored.  

The claim for an evaluation in excess of 30 percent for each bilateral disability is granted, to the extent that, in addition to a separate, compensable, 10 percent rating for calf muscle strain, a separate, compensable, 10 percent evaluation is granted for limitation of motion of each knee, and a separate 30 percent evaluation is granted for subluxation and instability of each knee disability, subject to law and regulations governing the effective date of an award of compensation. 


The appeal for TDIU is granted.  


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


